200 F.2d 604
HUNAUv.MODEL BRASSIERE CORP.
No. 113.
Docket 22508.
United States Court of Appeals Second Circuit.
Argued December 5, 1952.
Decided December 19, 1952.

W. Lee Helms, New York City, for plaintiff-appellant.
Armand E. Lackenbach, New York City, for defendant-appellee.
Before SWAN, Chief Judge, and CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Plaintiff's patent was found to be invalid because anticipated by prior patents and for lack of invention. The decision was correct and the judgment is affirmed.